Citation Nr: 0001768	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-10 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral tinea pedis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected bilateral tinea pedis.  The veteran timely 
appealed this determination to the Board.

When this matter was initially before the Board in March 
1999, it was remanded to schedule the veteran for a video-
conference hearing before a Member of the Board; that hearing 
was held before the undersigned Board Member at the RO in 
June 1999.


REMAND

The veteran essentially contends that an increased rating for 
his bilateral tinea pedis is warranted because the disability 
has increased in severity.  In support, he reports that, 
despite treating the disability with various medications, it 
remains productive of burning, peeling, scaling, bleeding 
between his toes as well as constant itching; the veteran 
also maintains that the disability is "disfiguring."  A 
review of the claims folder discloses, however, that the 
veteran has not been afforded a formal VA examination; 
indeed, although the veteran filed his current claim for an 
increased rating in March 1997, the most recent VA 
dermatological examination was conducted in November 1994.  
In failing to afford him a VA examination to assess the 
extent and severity of the service-connected disability, VA 
breached its duty to assist the veteran in the development of 
his well-grounded claim.  See Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the Board agrees with the 
veteran's representative that this claim must be remanded to 
schedule the veteran for a contemporaneous VA dermatological 
examination.

In addition, during the June 1999 hearing, the veteran 
testified that, since April 1999, he has been receiving 
treatment for this disability at the Alexandria, Louisiana, 
VA Medical Center.  The claims folder further reflects that 
the veteran has also been treated for this disability at the 
VA outpatient treatment clinic in Baton Rouge, Louisiana.  
However, VA outpatient treatment records records, dated 
subsequent to April 1997, have not been associated with the 
claims folder.  As such, prior to scheduling the veteran for 
such an examination, the RO must obtain and associate with 
the claims file all outstanding records of pertinent VA 
medical treatment.  In this regard, the Board notes that 
records generated by VA facilities, which may have an impact 
on the adjudication of a claim, are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The RO must obtain these treatment records, especially 
because they may contain medical evidence that might be 
determinative of the disposition of this claim.  

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since April 
1997, from the VA Medical Centers in 
Alexandria and Baton Rouge, Louisiana, as 
well as from any other facility or source 
identified by the veteran.  If any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA dermatological 
examination to determine the current 
severity of his service-connected 
bilateral tinea pedis.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe any 
exfoliation, exudation, ulceration, 
crusting or objective evidence of 
itching, and describe the extent and 
severity of any disfigurement due to the 
skin disability.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the claim on appeal 
in light of all relevant evidence of 
record and all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in the REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


